Citation Nr: 0843892	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to December 
1986,and  from September 2002 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, wherein the RO, in part, denied 
service connection for osteoarthritis, left knee.  The 
veteran timely appealed the RO's September 2006 rating action 
to the Board.

A videoconference hearing before the undersigned was held in 
October 2008.  A copy of the hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially contends that he has a left knee 
disorder as a result of altering his gait and weightbearing 
due to his service-connected right knee disorder.  He 
specifically maintains that he did not injure his left knee 
during service, but that his current left knee disorder is 
secondary to his service-connected right knee disorder.  
(See, Transcript (T.) at page (pg.) 4).

In denying the instant claim in September 2006, the RO 
concluded that the veteran had a left knee disability that 
existed prior to his second period of military service and 
was not aggravated therein.  (See, September 2006 rating 
action).  In reaching the foregoing determination, the RO 
pointed to a February 2002 treatment report, prepared and 
submitted by the Jackson Clinic Professional Medical 
Association, reflecting that the veteran had been diagnosed 
as having osteoarthritis of the left knee prior to his second 
period of military service (i.e., September 2002 to May 
2003), and a dearth of service medical evidence supportive of 
a finding of left knee aggravation.  (See, September and 
December 2006 rating action and statement of the case, 
respectively).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2008).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  VA 
General Counsel also concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003).

Notwithstanding the foregoing, and as noted above, the 
veteran has specifically maintained that his current left 
knee disability is secondary to his service-connected right 
knee disability.  Accordingly, due consideration is warranted 
for the veteran's service connection claim for left knee 
disability on a secondary basis.  Robinson v. Mansfield, 20 
Vet. App. 545, 551 (2008) (The Board is required to consider 
all theories of entitlement raised either by the claimant or 
raised by the evidence of record)

Post-service VA and private treatment reports reflect the 
veteran has been diagnosed as having osteoarthritis of the 
knees.  (See, Jackson Clinic Medical Record, dated in 
February 2002.)  A VA X-ray of the knees showed arthritis.  
(See, VA Treatment Records, dated in November 2005 and April 
2006).  Although VA examined the veteran in December 2006 and 
March 2008, neither VA examiner provided an opinion as to 
whether any current left knee disability had its onset during 
active military service, whether it preexisted service and, 
if so, whether it was aggravated beyond its natural 
progression therein, or whether any left knee disability had 
been caused, or aggravated by, the service-connected right 
knee disability.

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

In this case, because the veteran has a current diagnosis of 
degenerative joint disease of the left knee, service-
connection has been established for residuals of right knee 
injury with degenerative joint disease of the right knee 
(see, December 2006 rating action), and the veteran asserts 
that his current left knee disorder is secondary to his 
service-connected right knee disorder, a VA examination is 
needed to obtain a competent medical opinion as to the 
etiology of the veteran's currently left knee disorder, to 
include whether it is secondary to, or has been aggravated 
by, his service-connected right knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine 
nature and the likely etiology of 
current left knee disability

The claims folder should be made 
available to the examiner for review 
prior to the examination and the 
examiner is requested to acknowledge 
such review in the examination report 
or in an addendum.
With respect to any currently left knee 
disability found upon examination, the 
VA examiner should express an opinion 
as to the following questions:

(a) On the basis of the clinical 
record, can it be concluded with clear 
and unmistakable certainty that the 
veteran's currently diagnosed left knee 
disability preexisted the appellant's 
entry into his second period of active 
military service (i.e., September 2002 
to May 2003)?;

(b) If a left knee disability did 
clearly preexist the veteran's second 
period of active military service 
(i.e., September 2002 to May 2003), can 
it be concluded with clear and 
unmistakable certainty that the pre- 
existing left knee disability was not 
aggravated to a permanent degree in 
service beyond that which would be due 
to the natural progression of the 
disease?;

(c) If a left knee disability did not 
clearly preexist the veteran's second 
period of military service (i.e., 
September 2002 to May 2003), is it as 
least as likely as not (50 percent 
probability or greater) related to a 
period of military service, or is 
related to, or has been aggravated by 
(made permanently worse), the service-
connected residuals of a right knee 
injury with degenerative arthritis; and 

(d) Is at least as likely as not (50 
percent probability or greater) that 
left knee arthritis was manifested to a 
compensable degree within a year of the 
veteran's discharge from military 
service in May 2003? 

The examiner must provide a rationale 
for his or her respective opinion.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007)





_________________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





